ICJ_135_PulpMills_ARG_URY_2010-04-20_JUD_01_ME_01_FR.txt.            OPINION DISSIDENTE COMMUNE
      DE MM. LES JUGES AL-KHASAWNEH ET SIMMA

 raduction]

La méthode que la Cour a suivie pour apprécier les éléments de preuve scien-
 ques qui lui ont été présentés est erronée — Nous ne sommes pas en mesure
 valuer les éléments de preuve présentés par l’une ou l’autre des Parties quant
  existence d’une violation du statut de 1975 — Les affaires dans lesquelles les
nnées factuelles sont abondantes et qui ont une dimension scientifique com-
 xe exigent que la Cour ne se cantonne pas dans ses méthodes traditionnelles
 tablissement des faits — La Cour aurait dû user pleinement des diverses pos-
 ilités que lui offrent le Statut et le Règlement — La Cour aurait dû soit nom-
 r ses propres experts, soit soumettre à un contre-interrogatoire les experts
  ignés par les Parties — L’interaction avec des experts agissant en qualité de
nseils prive la Cour de la possibilité d’examiner pleinement les faits qui lui
nt présentés — Le recours à des « experts fantômes » par la Cour n’est pas une
atique acceptable dans des différends ayant une dimension scientifique com-
 xe — D’autres organes internationaux de règlement des différends ont eu
 ours à l’expertise scientifique d’une manière plus convaincante — La Cour a
erprété son rôle dans la présente espèce de manière extrêmement restrictive,
 sque le statut de 1975 lui aurait permis de suivre une approche prospective,
 se livrer à une évaluation approfondie du risque et d’adopter une logique de
  vention et non de réparation — Cette logique s’impose particulièrement dans
   différends ayant trait à l’environnement — La Cour n’a pas compris le
  actère novateur du statut de 1975 — La Cour n’a pas davantage tiré les
nclusions appropriées du lien entre les obligations de nature procédurale et les
 igations de fond — En résumé, la Cour n’a pas su saisir une occasion excep-
nnelle de démontrer sa capacité d’aborder les différends scientifiquement
mplexes de manière résolument moderne.

 1. Le présent différend opposant l’Argentine à l’Uruguay porte sur un
oblème pressant de notre époque, à savoir la protection de l’environ-
 ment et de la santé humaine. L’affaire est remarquable : il y a trente-
nq ans, deux Etats conclurent un traité complet et très novateur pour
poque, visant à réglementer la gestion de l’écosystème complexe d’un
 uve, en prévoyant notamment des obligations de prendre des mesures
 ur empêcher la pollution de cet écosystème. Ils contractèrent des obli-
 tions spécifiques de coopération et d’information réciproque au sujet
  toute activité projetée par eux et pouvant avoir des incidences sur la
  source naturelle partagée qui constitue leur frontière commune, le
 uve Uruguay. Or, trente ans plus tard, l’un des deux Etats a décidé
agir comme si le traité en cause n’avait jamais été conclu. Au mépris
 s obligations procédurales découlant pour lui du statut de 1975, l’Uru-
 ay a autorisé la construction d’un ouvrage de grande ampleur situé
écisément au sein de l’écosystème de ce fleuve. L’arrêt de la Cour carac-

                                                                             98

 ise la violation commise par l’Uruguay dans les termes les plus clairs et
 us adhérons sans réserve au paragraphe 1 du dispositif de son arrêt, où
 e a jugé que l’Uruguay avait manqué à ses obligations de notification et
 nformation.


  I. UNE OCCASION MANQUÉE D’ABORDER L’INCERTITUDE SCIENTIFIQUE
                 DE MANIÈRE VÉRITABLEMENT MODERNE


 2. Si nous souscrivons à la conclusion figurant dans l’arrêt de la Cour
 on laquelle l’Uruguay a manqué à ses obligations de nature procédu-
 e, nous ne pouvons en revanche nous rallier au paragraphe 2 du dis-
 sitif de l’arrêt et avons en conséquence voté contre ce texte. Comme
 us l’expliquerons dans la présente opinion dissidente, les méthodes sui-
  s par la Cour pour apprécier les éléments de preuve scientifiques qui
   ont été présentés par les Parties sont erronées. La Cour n’a pas
mprunté la voie qu’elle aurait dû suivre en présence de faits scientifiques
 ntestés. Elle s’est abstenue d’user des possibilités prévues par son Sta-
   et n’a donc pas procédé comme il aurait fallu le faire pour trouver un
 ndement lui permettant d’appliquer le droit aux faits avec le maximum
   certitude scientifique possible dans une procédure juridictionnelle.
 ur cette raison, face aux résultats d’une méthode défectueuse d’établis-
ment des faits scientifiques, nous ne pouvons souscrire à l’affirmation
 on laquelle « la République orientale de l’Uruguay n’a pas manqué aux
 ligations de fond lui incombant en vertu des articles 35, 36 et 41 du
  tut du fleuve Uruguay de 1975 ». Les éléments de preuve présentés par
Uruguay pour parvenir à ce résultat n’ont pas été traités lege artis par la
our, pas plus que les éléments de preuve produits par l’Argentine et ten-
 nt à ce que la Cour arrive à la conclusion opposée. Dès lors, en toute
gique, nous n’avons d’autre choix que de joindre à l’arrêt une opinion
  sidente.
 3. La présente espèce, dans laquelle les données factuelles sont excep-
 nnellement abondantes, diffère de la plupart des affaires portées devant
 Cour et soulève d’importantes questions quant au rôle que les preuves
 entifiques peuvent jouer devant une juridiction internationale. Les
éthodes traditionnelles d’appréciation des preuves sont insuffisantes
 ur permettre de se prononcer sur l’importance de faits techniques et
 entifiques d’une telle complexité. Pourtant, la Cour a déclaré de manière
  onique, au paragraphe 168 de son arrêt :
   « il ... incombe [à la Cour], au terme d’un examen attentif de l’ensem-
   ble des éléments soumis par les Parties, de déterminer quels faits sont
   à prendre en considération, d’en apprécier la force probante et d’en
   tirer les conclusions appropriées ».
  Cour s’en est tenue à ses méthodes traditionnelles d’appréciation et
évaluation des éléments de preuve pour arriver à la conclusion énoncée
 paragraphe 2 du dispositif. Elle était saisie d’une affaire portant sur le

                                                                        99

oit international de l’environnement qui avait un caractère exemplaire
  qui constituait pour ainsi dire un cas d’école de pollution transfron-
 re alléguée. Mais l’approche qu’elle a suivie dans cette affaire ne fera
 e renforcer les doutes de la communauté juridique internationale sur sa
pacité, en tant qu’institution, à aborder des questions scientifiques
mplexes (cf. S. Rosenne, « Fact-Finding before the International Court
 Justice », dans Essays on International Law and Practice, 2007, p. 235
 250 ; A. Riddell et B. Plant, Evidence before the International Court of
 stice, 2009, p. 353 ; C. M. Schofield et C. H. Carleton, « Technical
onsiderations in Law of the Sea Dispute Resolution », dans A. G. Oude
  erink et D. R. Rothwell (dir. publ.), Oceans Management in the 21st Cen-
  y, 2004, p. 251 et 252). Le règlement de différends dans lesquels
est indispensable que les questions scientifiques soient examinées par
s experts, comme celui que la Cour devait trancher en l’espèce, sup-
 se une imbrication du processus juridique avec des connaissances et
s compétences techniques ne pouvant émaner que d’experts dûment
rmés pour évaluer la nature de plus en plus complexe des faits soumis
 a Cour (cf. C. Foster, Science and the Precautionary Principle in Inter-
 tional Courts : Expert Evidence, Burden of Proof and Finality, à paraî-
 , 2010, chap. 2). Pour cette raison, nous nous efforcerons, dans cette
 inion dissidente, d’expliquer les raisons pour lesquelles nous n’avons
  suivre la Cour sur cette voie.
 4. La Cour à elle seule n’est pas en mesure d’apprécier de manière adé-
 ate des éléments scientifiques complexes du type de ceux qui lui ont été
ésentés par les Parties. Pour ne citer que quelques exemples en rapport
 ec la présente espèce, une juridiction n’est pas à même d’apprécier sans
 ssistance d’experts des affirmations portant sur la question de savoir si
 tilisation d’un modèle bidimensionnel ou tridimensionnel constitue la
eilleure pratique, voire une pratique appropriée, pour l’évaluation de
 ydrodynamique d’un fleuve, ou sur le rôle qu’un profileur de courant à
 et Doppler peut jouer dans le cadre d’une telle évaluation. De même,
ns le concours d’experts, la Cour, comme n’importe quelle juridiction
 n spécialisée, n’est pas en mesure d’examiner les effets de la décomposi-
 n des éthoxylates de nonylphénol, la liaison des sédiments au phos-
 ore, les causes possibles d’une prolifération d’algues, ou encore les
cidences de diverses substances sur la santé de divers organismes vivant
 ns le fleuve Uruguay. Nul ne contestera sans doute que la mission
une juridiction n’est pas de donner une appréciation scientifique des
 ts, mais est d’apprécier les prétentions que les parties ont fait valoir
vant elle et de décider si elles sont suffisamment fondées pour établir la
olation d’une obligation juridique.
 5. Or, ce faisant, la Cour est appelée à « apprécier la pertinence et le
 ids des éléments de preuve présentés dans la mesure où cela est néces-
 re pour statuer sur les questions qu’elle estime essentiel de trancher »
  Rosenne, The Law and Practice of the International Court of Justice,
 20-2005, vol. III, 4e éd., 2006, p. 1039). Ainsi, c’est la méthode suivie
 r la Cour dans la présente affaire qui est problématique. La Cour s’est

                                                                      100

 ntentée en l’espèce d’entendre les arguments des Parties et de poser
 elques questions de pure forme avant de se retirer pour délibérer en
 ambre du conseil, pour n’apporter finalement que des réponses suc-
nctes et formalistes à la question de savoir s’il y avait eu violation de
 bligation de fond d’empêcher la pollution, consacrée à l’article 41 du
  tut de 1975. Dans plusieurs paragraphes de l’arrêt, la Cour déclare soit
 ’elle « n’estime pas nécessaire » ou qu’elle « n’est pas à même » de tirer
rtaines conclusions (par. 213 et 228), soit qu’« aucun élément de preuve
  vient [clairement] à l’appui de » certaines prétentions (par. 225, 239 et
 9), que certains faits « n’[ont] ... pas été établi[s] à la satisfaction de la
our » (par. 250) ou que les éléments de preuve « ne viennent pas étayer
   allégations » (par. 257) selon lesquelles l’Uruguay aurait manqué à ses
 ligations en vertu du statut de 1975. En d’autres termes, la Cour a
 pliqué les règles traditionnelles en matière de charge de la preuve en
 ligeant l’Argentine à étayer des thèses relatives à des questions que la
our, en tant que juridiction, ne peut pleinement appréhender sans être
sistée par des experts. Et pourtant, le recours à l’expertise, lorsqu’il est
 cessaire, est certainement compatible avec la fonction juridictionnelle
  la Cour. En effet, comme cette dernière l’a affirmé antérieurement, « le
 t de l’expertise doit être d’aider la Cour à se prononcer sur les ques-
 ns qu’elle est appelée à trancher » (Demande en revision et en interpré-
  ion de l’arrêt du 24 février 1982 en l’affaire du Plateau continental
unisie/Jamahiriya arabe libyenne) (Tunisie c. Jamahiriya arabe libyenne),
rêt, C.I.J. Recueil 1985, p. 228 ; les italiques sont de nous). Bien
 ’en l’espèce la majorité de nos collègues ne l’ait pas estimé nécessaire,
 us soutenons vigoureusement que le recours à l’expertise aurait été
dispensable dans la présente affaire.
 6. Nous ne sommes pas convaincus par l’argument selon lequel, dans
 e affaire telle que la présente, l’expertise scientifique peut être fournie
  manière satisfaisante par des experts agissant en qualité de conseils des
 rties en vertu de l’article 43 du Statut et la Cour peut statuer de
anière satisfaisante sur la base d’une telle expertise. A cet égard, nous
 rtageons les préoccupations exprimées par la Cour au paragraphe 168
  l’arrêt. Nous nous dissocions toutefois de l’approche passive adoptée
 r la Cour en l’espèce à l’égard du comportement des Parties alors,
 urtant, que plusieurs autres possibilités lui étaient ouvertes.
 7. Ainsi, la Cour aurait pu, en application de l’article 62 de son Règle-
ent, inviter les Parties à produire les moyens de preuve ou à donner les
plications qu’elle considérait comme nécessaires à la compréhension
 s problèmes en cause, ou ordonner aux Parties de faire déposer des
perts en vertu du paragraphe 2 du même article. Cela aurait déclenché
 pplication des articles 64, alinéa b), et 65 du Règlement, en vertu des-
 els les experts auraient pu être interrogés et leur témoignage aurait pu
 e examiné par les Parties et par la Cour, sous l’autorité du président.
 s garanties procédurales n’existent pas lorsque les experts comparais-
nt en vertu de l’article 43 du Statut et s’adressent à la Cour en qualité
  conseils.

                                                                           101

 8. Nous estimons cependant que la Cour disposait d’une autre possi-
 ité, plus intéressante, celle que prévoit l’article 50 de son Statut : « A
ut moment, la Cour peut confier une enquête ou une expertise à toute
 rsonne, corps, bureau, commission ou organe de son choix. » (Les ita-
 ues sont de nous.) L’article 67 du Règlement complète l’article 50 du
atut en prévoyant plusieurs modalités, dont principalement la prescrip-
 n selon laquelle la possibilité « est » offerte aux parties de présenter des
 servations sur toute enquête et tout rapport d’expert ordonnés par la
our. Bien que, contrairement à la procédure mentionnée au paragra-
 e 7 ci-dessus, celle-ci ne permette pas aux parties de soumettre à un
 ntre-interrogatoire les experts nommés par la Cour, elle leur permet
 anmoins de se faire entendre dans le cadre de l’appréciation des avis
 e ces experts peuvent produire. La Cour dispose donc d’une marge
appréciation importante, avec deux procédures bien définies prévues
 r son Statut et son Règlement, en ce qui concerne le recours à l’exper-
 e extérieure lorsqu’elle est saisie de différends scientifiques ou techni-
 es complexes. Nous estimons que, pour la présente espèce, qui consti-
e l’une des affaires les plus riches en éléments factuels qu’elle ait été
 pelée à trancher, la Cour aurait dû avoir recours au moins à l’une des
 urces d’expertise extérieure qu’elle est habilitée à consulter.
 9. Peu importe de savoir si, en l’espèce, la Cour aurait dû recourir à
 xpertise en empruntant la voie de l’article 62 du Règlement (en invitant
  Parties à produire des éléments de preuve) ou celle de l’article 67 du
  glement et de l’article 50 du Statut (en nommant ses propres experts).
   que nous tenons simplement à faire observer, c’est que, lorsque la
our est saisie d’un différend comportant des aspects scientifiques et
  hniques complexes (ce qui sera de plus en plus souvent le cas à mesure
 e le monde devra faire face à des défis plus nombreux, écologiques ou
 tres), elle devrait se montrer plus prête à se servir des outils dont elle
  pose en vertu de son texte constitutif afin d’apprécier correctement les
 ments de preuve qui lui sont soumis. La souplesse du libellé de l’ar-
 le 50 du Statut, par exemple, permet d’utiliser cette disposition en tout
at de la procédure. Cela mérite particulièrement d’être noté, car il
 nsuit que la procédure de l’article 50 peut être utilisée tant au début
un différend qu’au cours de la procédure écrite ou de la procédure
 ale, ou même après que les parties ont désigné des experts et que les
 ments de preuve qu’ils ont produits n’ont pas été jugés satisfaisants par
 Cour.
 10. Ce n’est pas comme si la Cour n’avait jamais usé de ses préroga-
 es en vertu de cette disposition. Dans l’affaire du Détroit de Corfou
  oyaume-Uni c. Albanie) (ordonnance du 17 décembre 1948, C.I.J.
 cueil 1947-1948, p. 124 et suiv.), exerçant les pouvoirs que lui confère
 rticle 50 du Statut, la Cour a confié à trois experts navals la mission
évaluer la visibilité depuis la côte albanaise afin de vérifier l’allégation
   Royaume-Uni, reposant sur une constatation de fait, selon laquelle
Albanie aurait pu observer diverses opérations de mouillage de mines
 ectuées au large de sa côte. En l’affaire de la Délimitation de la fron-

                                                                         102

 re maritime dans la région du golfe du Maine (Canada/Etats-Unis
Amérique) (nomination d’expert, ordonnance du 30 mars 1984, C.I.J.
 cueil 1984, p. 165), la Cour, à la demande conjointe des Parties et
ant une fois de plus de ses pouvoirs en vertu de l’article 50 du Statut, a
argé un expert de « la considération des questions techniques et ... [de]
 préparation de la description de la frontière maritime et des cartes... »
 id., p. 166). Le rapport de cet expert a été joint en annexe à l’arrêt
ndu ultérieurement par la Cour dans cette affaire (arrêt, C.I.J. Recueil
 84, p. 347 et suiv.).
 11. Ce recours aux experts est a fortiori inévitable dans des affaires
 rtant sur des faits scientifiques et technologiques d’une grande com-
exité. En 2010, nous sommes très loin de l’affaire du Détroit de Corfou,
 isque nous sommes appelés à apprécier la décomposition d’éthoxylates
  nonylphénol, la chaîne de causalité de la pollution due au phosphore
nsi qu’aux dioxines et aux furanes dans l’écosystème d’un fleuve, de
ême que les risques potentiels liés à la faible teneur en oxygène dissous.
omme l’écrit Shabtai Rosenne, l’évolution technologique a mis en évi-
nce l’opposition qui existe inévitablement entre la conception juridique
s « faits » et de la preuve, d’une part, et la conception des faits dans le
 maine des sciences, d’autre part (Rosenne, « Fact-Finding », op. cit.,
 238).
 12. Et pourtant, la Cour affiche une fâcheuse tendance à persister,
  sque les Etats qui comparaissent devant elle lui présentent des élé-
ents de preuve scientifiques et techniques complexes à l’appui de leurs
èses, à régler ces questions en se contentant d’appliquer ses techniques
  idiques traditionnelles, ce qui l’a exposée à de lourdes critiques, en par-
 ulier dans les commentaires doctrinaux les plus récents concernant ses
éthodes de travail (cf., par exemple, Rosenne, « Fact-Finding », op. cit.,
 239-242 ; Riddell et Plant, op. cit., p. 337-339 ; M. Benzing, Das Beweis-
cht vor internationalen Gerichten und Schiedsgerichten in zwischen-
  atlichen Streitigkeiten (« Le droit de la preuve devant les juridictions
 ernationales et les tribunaux arbitraux internationaux dans les diffé-
nds interétatiques »), 2010, p. 472). En bref, dans une affaire de nature
 entifique telle que la présente espèce, les éclairages nécessaires pour
 rvenir à des décisions juridiques solides ne peuvent émaner que
experts consultés par la Cour, même si c’est toujours à celle-ci qu’il
combe d’exercer les fonctions exclusivement judiciaires, telles que l’inter-
étation de termes juridiques, la qualification juridique des points de fait
 l’appréciation de la charge de la preuve.
 13. Critiques doctrinales mises à part, tant que la Cour persistera à
gler des différends scientifiques complexes sans recourir à l’expertise
térieure dans un cadre institutionnel approprié tel que celui qu’offre
 rticle 50 du Statut, elle se privera délibérément de la capacité d’exami-
r pleinement les faits qui lui sont présentés, ainsi que de plusieurs
 tres avantages que lui procurerait ce recours, à savoir : l’interaction avec
s experts agissant en tant que tels et non en qualité de conseils (voir
pra, par. 6) ; la possibilité pour les parties d’exprimer leur point de vue

                                                                         103

r la manière dont ces experts auront été utilisés et de se prononcer sur
 choix des experts par la Cour (et sur les questions sur lesquelles la
ntribution de ceux-ci serait nécessaire) ; enfin, la possibilité pour les
rties de commenter les conclusions formulées par les experts dans le
dre d’un tel processus. Ce recours à l’expertise aurait également donné
 a Cour la possibilité de combiner la rigueur de la communauté scien-
 que avec les impératifs de l’audience — une association indispensable
ur l’application des règles internationales concernant la protection de
nvironnement ainsi que d’autres différends portant sur des données
entifiques (Rosenne, « Fact-Finding », op. cit., p. 245).
14. Il ne suffirait pas que, dans des différends ayant une dimension
entifique complexe, la Cour continue à avoir recours à des « experts
ntômes » internes, comme elle semble l’avoir fait, entre autres, dans cer-
nes affaires de délimitation frontalière ou maritime. A en croire une
rsonne aussi bien informée que sir Robert Jennings, ancien président
 la Cour,
   « il n’est pas rare que la Cour s’adresse à des cartographes, hydro-
   graphes, géographes, linguistes, voire à des juristes spécialisés pour
   l’aider à comprendre une question donnée dans une affaire dont elle
   est saisie, sans, en général, éprouver le besoin de le faire savoir
   au public ni même d’en informer les parties » (sir R. Y. Jennings,
   « International Lawyers and the Progressive Development of Inter-
   national Law », dans J. Makarczyk (dir. publ.), Theory of Inter-
   national Law at the Threshold of the 21st Century : Essays in Honour
   of Krzystof Skubiszewski, 1996, p. 416).
   greffier de la Cour, M. Philippe Couvreur, a assimilé le rôle des
perts engagés par la Cour à des fins de consultation interne à celui de
embres temporaires du personnel du Greffe, ayant pour mission de
 nner des avis scientifiques internes sous le serment de confidentialité
 e doivent prêter les membres permanents du personnel du Greffe.
omme il l’indique, leurs conclusions ne sont jamais rendues publiques
h. Couvreur, « Le règlement juridictionnel », dans SFDI (dir. publ.), Le
ocessus de délimitation maritime : étude d’un cas fictif. Colloque inter-
 tional de Monaco du 27 au 29 mars 2003, 2004, p. 349 et 384). Si la
nsultation d’experts « invisibles » est peut-être excusable lorsque les cla-
  cations qu’ils apportent concernent des questions scientifiques margi-
 les dans une affaire, la situation est tout autre dans des différends
 entifiques complexes tels que celui de la présente espèce. Dans des cir-
nstances telles que celles-ci, l’adoption de cette pratique priverait la
our des avantages de transparence et d’équité procédurale déjà men-
 nnés, ainsi que de la capacité pour les Parties de commenter les élé-
ents de preuve présentés à la Cour ou de l’aider à comprendre ces
 ments. Ces préoccupations ne reposent pas purement sur des principes
 straits, mais relèvent de la bonne administration de la justice (C. Tams,
Article 50 », dans A. Zimmermann, C. Tomuschat et K. Oellers-Frahm
 r. publ.), The Statute of the International Court of Justice : A Com-

                                                                        104

  ntary, 2006, p. 1109 et 1118). La transparence et l’équité procédurale
nt importantes, car elles obligent la Cour à s’acquitter de sa mission
nérale de faciliter la production des éléments de preuve et de faire en
rte que les faits essentiels d’une affaire soient présentés avec la plus
ande exactitude, afin que le différend puisse être réglé au mieux.
15. D’autres organes internationaux ont accepté la réalité des défis que
 se l’incertitude scientifique dans la procédure judiciaire. Dans le cadre
  l’arbitrage relatif à la ligne du Rhin de fer (Belgique/Pays-Bas), sen-
nce du 24 mai 2005 (Recueil des sentences arbitrales (RSA), vol. XXVII,
  35-125), le Tribunal arbitral a recommandé la constitution par les
 rties d’une commission d’experts indépendants, dans les quatre mois
  vant la date de la sentence, qui aurait pour mission de déterminer plu-
 urs faits, dont le coût de la réactivation de la ligne du « Rhin de fer »,
coût du projet de développement autonome des Pays-Bas, ainsi que les
antages quantifiables de la réactivation de la ligne de chemin de fer
 ur les Pays-Bas (ibid., p. 120, par. 235). Dans cette affaire, le Tribunal
bitral a jugé préférable de confier à des experts la mission d’« examiner
s questions d’une grande complexité scientifique portant sur le fait de
voir si les mesures adoptées seront suffisantes aux fins d’assurer le res-
ct des niveaux prescrits de protection de l’environnement » (ibid.).
approche hybride retenue par le Tribunal arbitral dans l’affaire du
  in de fer quant au recours à l’expertise constitue donc un exemple
 sitif dont la Cour pourrait utilement s’inspirer. Nous ne voyons pas
 urquoi cette approche ne serait pas envisagée dans le cadre de l’ar-
 le 50 du Statut. Par ailleurs, dans la sentence rendue le 17 septembre
07 dans le cadre de l’Arbitrage entre le Guyana et le Suriname, le
 ibunal arbitral a nommé un expert hydrographique indépendant auquel
a donné des instructions sur les points de fait particuliers à examiner
rdonnance de procédure no 6 du Tribunal du 27 novembre 2006 ;
donnance no 7 du Tribunal du 12 mars 2007). Les Parties ont été mises
  mesure de présenter des observations sur le rapport de l’expert hydro-
aphique indépendant avant l’adoption dudit rapport par le Tribunal
rdonnance no 8 du Tribunal du 21 mai 2007). Le Tribunal arbitral s’est
ndé à la fois sur les conclusions de l’expert et sur les expertises présen-
  s par les Parties dans leurs écritures, et la sentence a été décrite comme
eposant sur une compréhension et une prise en compte approfondies
s aspects techniques pertinents du différend » (Riddell et Plant, op. cit.,
 356).
16. Mais c’est peut-être l’Organisation mondiale du commerce (OMC)
 i a le plus contribué au développement d’une bonne pratique en la
atière, en n’hésitant pas à consulter des sources extérieures pour mieux
 précier les éléments de preuve qui lui sont soumis. En fait, cette pra-
 ue est apparue en réponse aux besoins de la procédure de règlement
s différends dans des affaires comportant des questions scientifiques
mplexes (Foster, op. cit., chap. III). A plusieurs reprises, des groupes
éciaux de l’OMC ont entendu les experts désignés par les parties, ont
mandé des informations à des organisations ou organes internationaux

                                                                        105

écialisés ou ont directement entendu l’avis d’experts qu’ils avaient
x-mêmes nommés (voir, par exemple, Communautés européennes —
esures concernant les viandes et les produits carnés (Hormones),
ainte déposée par le Canada, WT/DS48/R/CAN, WT/DS26/AB/R, WT/
S48/AB/R (1998), DSR 1998 :II, p. 235 ; Communautés européennes —
esures concernant les viandes et les produits carnés (Hormones),
ainte déposée par les Etats-Unis, WT/DS26/R/USA, WT/DS26/
B/R, WT/DS48/AB/R (1998), DSR 1998 :III, p. 699 ; Communautés euro-
ennes — Mesures affectant l’approbation et la commercialisation des
oduits biotechnologiques, WT/DS291/R, WT/DS292/R, WT/DS293/R
006) (ci-après « CE — Biotechnologies ») ; Canada — Maintien de la sus-
nsion d’obligations dans le différend CE — Hormones, WT/DS321/R,
T/DS321/AB/R (2008) ; Etats-Unis — Maintien de la suspension d’obli-
tions dans le différend CE — Hormones, WT/DS320/R, WT/DS320/
B/R (2008)). La consultation d’experts scientifiques nommés par les
oupes spéciaux de l’OMC est possible même en l’absence de demande
s parties en ce sens (comme c’était le cas dans le différend Etats-
nis — Prohibition à l’importation de certaines crevettes et de certains
oduits à base de crevettes, WT/DS58/R, WT/DS58/AB/R (1998),
SR 1998 :VII, p. 2821 (ci-après « Etats-Unis — Crevettes ») ), et même
 les parties conviennent que l’avis d’experts extérieurs n’est pas né-
ssaire (comme c’était le cas dans le différend CE — Biotechnologies,
pport du groupe spécial, par. 7.16). Entre trois et six experts sont géné-
 ement nommés dans le cadre d’une procédure de consultation compor-
nt deux phases, l’une écrite et l’autre orale. Lors de cette dernière, les
 rties sont invitées, au cours d’une « réunion conjointe », à commenter
  rapports des experts ainsi que les observations de la partie adverse
 tte procédure fut utilisée pour la première fois à l’OMC dans le diffé-
nd Etats-Unis — Crevettes). Cette seconde phase, la procédure orale,
ésente un intérêt particulier parce qu’elle offre au groupe spécial et aux
 rties la possibilité d’obtenir des précisions sur les concepts, méthodes et
 ncipes sur lesquels reposent les arguments scientifiques et d’améliorer
nsi leur compréhension générale des questions scientifiques qui se posent
 ns une affaire donnée. Il est dommage qu’une telle approche n’ait pas
  adoptée dans la présente affaire.
17. La Cour n’a pas su saisir l’occasion que lui offrait le présent dif-
 end, dans l’exercice de son « pouvoir discrétionnaire absolu » en
 matière (Rosenne, Law and Practice, op. cit., p. 1333), d’utiliser les
océdures prévues à l’article 50 de son Statut et à l’article 67 de son
 glement et de s’affirmer comme une juridiction prudente et métho-
que, à laquelle peuvent être soumis des éléments de preuve scientifiques
mplexes permettant d’établir le droit (ou sa violation par une partie).
e surcroît, il s’ensuit de la décision de la Cour de ne pas faire usage de
 procédure offerte par l’article 50 du Statut que les éléments de preuve
ont pas été traités d’une manière convaincante pour établir l’exactitude
  la fausseté des allégations des Parties. Il est certain que les experts
 nt être mêlés à des questions d’interprétation juridique, du fait de

                                                                        106

ur participation à l’application de termes juridiques. Les conclusions
experts scientifiques pourraient être indispensables pour distiller le sens
 e des concepts juridiques tels que préjudice « sensible », « suffisance »,
 euil raisonnable » ou « nécessité » peuvent avoir concrètement dans une
pèce donnée. Pour cette raison, dans une affaire qui comporte des élé-
ents de preuve scientifiques complexes et dans laquelle subsiste, même
 ns les conclusions des Parties, un degré important d’incertitude scien-
 que, une consultation d’experts menée publiquement et avec la parti-
pation des Parties s’imposait. C’est pourquoi, bien qu’avec regret, nous
 us dissocions d’un arrêt par ailleurs solidement fondé.


                II. UNE OCCASION MANQUÉE D’ADOPTER
       UNE APPROCHE PROSPECTIVE À L’ÉGARD D’UN DIFFÉREND
                   AYANT TRAIT À L’ENVIRONNEMENT


18. Laissons la question du défaut d’appréciation lege artis des élé-
ents de preuve scientifiques par la Cour pour en aborder une autre,
ailleurs étroitement liée à la première. La Cour a conclu que, si elle est
mpétente pour régler des différends concernant l’interprétation ou
pplication du statut de 1975 conformément à l’article 60, elle ne peut
utefois « retenir l’interprétation de l’article 9 [avancée par l’Argentine]
 on laquelle toute construction serait interdite jusqu’à ce qu’elle se soit
ononcée en vertu des articles 12 et 60 » (arrêt, par. 154). Elle a écarté
 ypothèse selon laquelle l’article 12 pourrait contenir une telle « obliga-
 n de non-construction » (ibid., par. 154) et a également jugé que les
 rties au statut avaient le droit de mettre en œuvre le projet une fois que
 bligation de négocier pesant sur la partie en cause avait pris fin (ibid.,
 r. 155).
19. Le statut de 1975 assigne à la Cour un double rôle. Son article 60
ace la Cour dans son rôle traditionnel, qui est celui d’interpréter et
appliquer les droits et obligations prévus par le statut de 1975. C’est
 e vaste mission, mais qui ne s’écarte pas de la fonction juridictionnelle
ercée par la Cour de manière générale lorsqu’elle est saisie d’un diffé-
nd en vertu d’une clause compromissoire : il s’agit essentiellement de
océder à une évaluation rétrospective de l’affaire, axée sur la constata-
 n des préjudices, survenus ou imminents, pour l’écosystème du fleuve.
 la correspond à l’approche traditionnelle selon laquelle le règlement
 ernational des différends juridiques consiste à établir les violations des
 ligations incombant aux parties et à réagir à ces violations en détermi-
 nt l’indemnité adéquate ou en prévoyant une réparation de caractère
  entiellement rétrospectif.
20. L’article 12 en revanche assigne à la Cour un rôle différent : il pré-
 it que, si les parties n’aboutissent pas à un accord sur le point de savoir
un projet envisagé « peut causer un préjudice sensible à la navigation,
  régime du fleuve ou à la qualité de ses eaux » (art. 11), « la procédure
diquée au chapitre XV est applicable » (art. 12), c’est-à-dire que la ques-

                                                                        107

 n est portée devant la Cour. Même si cette disposition semble à pre-
 ère vue ne constituer qu’une autre voie conduisant à l’application de
 rticle 60, selon nous la procédure spéciale prévue à l’article 12 diffère
  celle de l’article 60 en ce qu’elle modifie la fonction de la Cour, qui
vient la principale instance appelée à trancher les questions techniques
 ou scientifiques lorsque les parties ne parviennent pas à se mettre
accord.
 21. Nous estimons en substance que, dans le cadre de l’article 12, la
our n’a pas pour seule fonction de juger ex post facto de l’existence
une violation et des modes de réparation appropriés d’une violation
 éguée, mais est investie conjointement par les Parties de la mission de
  assister dès les premiers stades du processus de planification. L’ar-
 le 12 est résolument prospectif puisque, en vertu de ce texte, la Cour
 it intervenir, avant la réalisation d’un projet, lorsque les Parties s’oppo-
nt sur l’existence de risques d’effets préjudiciables sur l’environnement.
dépendamment de la question de savoir s’il faut y voir une « obligation
  non-construction » jusqu’à la décision de la Cour, l’objectif même de
 saisine de la Cour en vertu de l’article 12 est donc d’obtenir son inter-
étation autorisée du sens de l’expression « préjudice sensible » par rap-
 rt à un projet concret, aux risques spécifiques qu’il comporte et à ses
percussions pour l’environnement du fleuve Uruguay. Sur cette base,
  Parties peuvent décider, dans le cadre de leur gestion commune de
cosystème du fleuve, si — et dans quelle mesure — le projet en question
 it être réalisé. Comme il est indiqué ci-dessus, les implications du rôle
 e nous venons de décrire débordent largement la question de savoir si
 rticle 12 consacre une « obligation de non-construction », puisqu’elles
uchent à la manière dont la Cour règle sa procédure et traite les élé-
ents de preuve.
 22. Pour la Cour, à la différence de l’exercice traditionnel de ses res-
 nsabilités en vertu de l’article 60, la procédure de l’article 12 implique
 ’elle doit adopter une approche prospective, se livrer à une évaluation
 profondie du risque et adopter une logique de prévention et non de
paration en déterminant quelle pourrait être la nature de ce risque.
 tte logique s’impose avec une force particulière dans le domaine
   droit de l’environnement. Comme la Cour elle-même l’a déclaré
 leurs,
   « dans le domaine de la protection de l’environnement, la vigilance et
   la prévention s’imposent en raison du caractère souvent irréversible
   des dommages causés à l’environnement et des limites inhérentes au
   mécanisme même de réparation de ce type de dommages » (Projet
   Gabčíkovo-Nagymaros (Hongrie/Slovaquie), arrêt, C.I.J. Recueil
   1997, p. 78, par. 140).
23. Les observations que nous avons faites plus haut concernant
xpertise scientifique valent a fortiori dans une telle perspective de pré-
ntion. Etant donné la multiplicité des facteurs en jeu, la longueur des
riodes de temps et le cumul des effets à prendre en compte, et les déli-

                                                                         108

tes questions de causalité et d’interdépendance à examiner, on se trouve
ce à un ensemble complexe d’éléments de fait qui ne peuvent se trans-
rmer en éléments de preuve solides susceptibles de fonder le raisonne-
ent et la décision de la Cour que si cette dernière s’assure le concours
experts scientifiques et techniques extérieurs, assorti des garanties pro-
durales nécessaires. Il en est ainsi à plus forte raison dans une situation
  la communauté scientifique elle-même est divisée et où se pose la ques-
 n de savoir si le principe de précaution devrait entrer en action, et dans
 elle mesure.
24. L’article 12 constitue le cadre naturel de ces considérations et
éoccupations au sein du statut de 1975. Etant donné la date de la
nclusion du traité, cet article est bien un élément remarquable et parti-
lièrement caractéristique du statut, reflétant son caractère novateur
 progressiste. En rejetant la philosophie du fait accompli, il offre une
ustration exemplaire de la manière dont on peut ancrer solidement une
 proche prospective et préventive, au niveau institutionnel, dans l’éva-
ation des risques et ce, dès la procédure d’autorisation. Et l’évaluation
éventive des risques est particulièrement nécessaire dans le domaine
ucial et toujours plus important de la protection de l’environnement.
  reconnaissance du « caractère souvent irréversible des dommages cau-
   à l’environnement » (voir supra, par. 22) constitue un important pre-
 er pas à franchir. Ensuite, lorsqu’elle est confrontée à des défis liés à
s risques de pollution de l’environnement et de mise en danger d’un
osystème, la Cour ne doit pas perdre de vue les faiblesses et défauts
hérents à la procédure judiciaire traditionnelle qui est tournée vers le
 ssé et à la logique de réparation qui la caractérise. L’article 12 du
 tut de 1975 déborde manifestement de ce cadre étroit. La majorité
mble néanmoins avoir estimé presque unanimement que la Cour inter-
nait en vertu de l’article 60 du statut de 1975 et elle a statué sur ce
ndement.
25. Néanmoins, comme il ressort abondamment de l’arrêt, la Cour,
ême en vertu de l’article 60, s’est comportée comme une juridiction de
ges « experts » ou « spécialistes », s’acquittant des fonctions qui seraient
  siennes dans le cadre d’un différend qui lui aurait été soumis en vertu
  l’article 12. Il est donc d’autant plus regrettable qu’elle n’ait pas saisi
  implications de l’article 12 pour sa fonction. Nous sommes convaincus
 e, en usant du mécanisme que le statut de 1975 lui-même prévoit en
n article 12, la Cour aurait pu et dû se livrer à un raisonnement diffé-
nt, tenant davantage compte des aspects prospectifs et préventifs que
évoit pour elle le statut. Dans ce contexte, la Cour n’aurait pas dû se
 rner à évaluer simplement ex post facto les dommages qui se sont pro-
 its, elle aurait pu examiner d’une manière plus détaillée les facteurs de
que en présence et l’importance des obligations de nature procédurale
ntractées par les Parties précisément en vue de réduire au minimum ce
que. Ce faisant, la Cour aurait également pu adopter une approche
us flexible à l’égard du rôle que l’expertise aurait pu jouer dans le cadre
  règlement du présent différend.

                                                                         109

    III. UNE OCCASION MANQUÉE DE CLARIFIER LE LIEN ENTRE LES
 OBLIGATIONS DE NATURE PROCÉDURALE ET LES OBLIGATIONS DE FOND


 26. Une dernière observation en guise de conclusion : dans les cas
utilisation de ressources naturelles partagées comportant l’éventualité
  dommages transfrontières, la caractéristique la plus marquante consiste
  l’élasticité et la généralité extrêmes des principes en jeu. La souverai-
 té permanente sur les ressources naturelles, l’utilisation équitable et
  ionnelle de ces ressources, l’obligation de ne pas causer de dommages
nsibles ou appréciables, le principe du développement durable, etc.,
flètent tous cette généralité. Le problème est encore aggravé par le fait
 e, en cas de différend, ces principes se trouvent souvent en conflit. Il est
  dent que, dans de telles situations, le respect des obligations procédu-
 es revêt une importance considérable et constitue un élément essentiel
 x fins de déterminer si, dans un cas concret, certaines obligations de
nd ont ou non été violées. Aussi est-il difficile de souscrire à la conclu-
  n selon laquelle l’inobservation des obligations procédurales perti-
 ntes n’a eu, en définitive, aucune incidence sur le respect des obligations
  fond. Si, par exemple, les procédures prescrites par les articles 7 à 12 du
  tut de 1975 avaient été suivies, peut-être un site plus approprié aurait-il
   choisi pour la construction des usines de pâte à papier. Inversement,
s dispositions n’ayant pas été respectées, il est évident que la situation
 ait tout du fait accompli.
 27. La Cour reconnaît l’existence d’un lien fonctionnel entre les obli-
 tions de nature procédurale et les obligations de fond énoncées par le
  tut de 1975 (voir arrêt, par. 79). Néanmoins, elle n’accorde pas à ce
 n toute son importance, ni lorsqu’elle recherche s’il y a eu violation de
 rticle 41 du statut de 1975, ni lorsqu’elle détermine les réparations
 propriées pour la violation des articles 7 à 12 dudit statut. Selon la
our, dès lors que le respect des obligations de fond a été assuré (ou du
oins que le non-respect de ces obligations n’a pas été prouvé), la viola-
 n d’obligations de nature procédurale n’a guère d’importance et la
 nstatation par la Cour de cette violation constitue donc une satisfac-
 n appropriée : c’est faire peu de cas du lien entre procédure et fond.
 28. En conclusion, nous regrettons que la Cour, en l’espèce, n’ait pas su
 sir cette occasion vraiment exceptionnelle de démontrer à la commu-
 uté internationale qu’elle a la capacité et la volonté d’aborder les diffé-
nds scientifiquement complexes d’une manière résolument moderne.

                              (Signé) Awn Shawkat AL-KHASAWNEH.
                                      (Signé) Bruno SIMMA.




                                                                         110

